       Case 1:20-cv-00554-KWR-KK Document 10 Filed 08/16/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

DAVID GREATHOUSE,

       Plaintiff,

v.                                                                 No. 1:20-cv-00554-KWR-KK

LUIS ROSA, et al,

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court following Plaintiff’s failure to amend his civil rights

complaint as directed.    Plaintiff is a federal detainee awaiting trial at the Cibola County

Corrections Center (CCCC).      The Original Complaint consists of 106 pages and contains

conclusory allegations about numerous aspects of prison life. Plaintiff complains prison officials

imposed unnecessary lockdowns; denied his right to access courts; denied his right to telephone

privileges; retaliated after Plaintiff filed grievances; mishandled the COVID-19 outbreak; lied

about having access to “state of the art” safety equipment; and generally exposed detainees to

harm. See Doc. 1 at 1-7. Plaintiff further alleges the foundation of CCCC is structurally unsound

and that the walls of CCCC are deteriorating. Id. The Complaint names various wardens,

captains, and prison supervisors. Id. at 1. Plaintiff filed two supplemental pleadings after

submitting the Complaint, which contain similar allegations along with exhibits about COVID-19.

See Docs. 5, 8.

       By an Order entered July 14, 2021, the Court declined to screen Plaintiff’s “shotgun

pleadings” and directed him to file a single amended complaint that complies with Fed. R. Civ. P.

8(a). See Doc. 9; see also Glenn v. First Nat. Bank in Grand Junction, 868 F.2d 368, 371 (10th
       Case 1:20-cv-00554-KWR-KK Document 10 Filed 08/16/21 Page 2 of 3




Cir. 1989) (“The law recognizes a significant difference between notice pleading and ‘shotgun’

pleading.”); McNamara v. Brauchler, 570 Fed. App’x 741, 743 (10th Cir. 2014) (allowing shotgun

pleadings to survive screening “would force the Defendants to carefully comb through [the

documents] to ascertain which … pertinent allegations to which a response is warranted”). The

Order contained detailed instructions on how to comply with Rule 8(a). Plaintiff was directed to

“explain what each defendant did to him ...; when the defendant did it; how the defendant’s action

harmed him ...; and what specific legal right the plaintiff believes the defendant violated.”

Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007). The Order also

set out the pleading standards for claims based on the right to access courts and conditions of

confinement.

       Plaintiff was finally directed to clarify what individual relief, if any, he seeks. The original

Complaint seeks a “judicial examination” of conditions at CCCC and a release of all high-risk

detainees. See Doc. 1 at 5. An examination, without more, is an incomplete remedy, and

Plaintiff cannot seek a release on behalf of other inmates. See Amaro v. Att’y Gen. for New

Mexico, 781 Fed. App’x 693, 695 (10th Cir. 2019) (affirming dismissal of class action habeas

claims and noting that pro se parties cannot seek a release of other inmates). As the Tenth Circuit

explains, the “competence of a layman is clearly too limited to allow him to risk the rights of

others.” Fymbo v. State Farm Fire and Cas. Co., 213 F.3d 1320, 1321 (10th Cir. 2000) (quoting

Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975)).

       Plaintiff was warned that the failure to timely amend would result in dismissal of this case

without prejudice. See Doc. 9 at 3. The deadline to comply was August 13, 2021. Plaintiff did

not amend his claims or otherwise respond to the Order. Accordingly, the Court will dismiss this


                                                  2
       Case 1:20-cv-00554-KWR-KK Document 10 Filed 08/16/21 Page 3 of 3




action without prejudice pursuant to Fed. R. Civ. P. 41(b) for “failure to prosecute [and] comply

with the … court’s orders.” See Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003).

       IT IS ORDERED that Plaintiff’s Civil Rights Complaint (Doc. 1) is DISMISSED

WITHOUT PREJUDICE and the Court will enter a separate judgment closing the case.

       IT IS SO ORDERED.



                                                    _________________________________
                                                    KEA W. RIGGS
                                                    UNITED STATES DISTRICT JUDGE




                                               3
